DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered. 
Response to Amendment
This Office Action is in response to the amendments filed on 10/06/2022, as directed by the Final Rejection on 06/14/2022. Claims 1, 3, 9, 11, 14-15, 18 and 21 are amended. Claims 2, 4-8, 13 and 19 are canceled. Claims 22-28 are new. Claims 1, 3, 9-12, 14-18 and 20-28 are pending in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 9-12, 14-18 and 20-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 16 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gusky (U.S Publication No. 2016/0095996 A1).
Regarding claim 1, Gusky discloses a nasal cannula for an oxygen delivery system, comprising: 
a tube configured to connect to an oxygen supply (hose(s) 300, see Paragraph 0093 and Fig. 3 and 8A); and 
a fitting (base portion 10, pad 200 and hose connector 180, see Fig. 3 and Paragraph 0080) configured to connect to the tube and configured to rest below a nose of a patient (see Fig. 3 and Paragraph 0080, the fitting connects to the tubes 300 and are positioned below the nose), wherein the fitting includes a main body (see annotated Fig. 3 below) including a proximal surface configured to rest against an area superior to an upper lip of the patient (side surface 212, see Paragraph 0087 and Fig. 3; the side surface abuts and presses against the user’s upper lip, philtrum, or columella), and a superior surface including a first discharge port and a second discharge port spaced apart by a bridge section (upper surface 210 includes discharge holes 216, see Fig. 3 and 8A; The holes 216 are spaced apart by a bridging connecting portion 221); 
wherein the first and second discharge ports are configured to be situated inferior to and aligned with, respectively, a first and a second nostril of the patient (see Paragraph 0080 and 0086, the discharge holes 216 are placed inferior below and aligned with the nostrils); 
wherein the bridge section includes an inferior-most portion of the superior surface (see Fig. 8A, the bridge section at 221 is the inferior-most portion of the superior surface) and laterally-outermost edges of the superior surface are at a superior location relative to the inferior-most portion (see Fig. 8A, the lateral-most edges of the wings of the superior surface are superior to the bridge section at 221); 
wherein the main body portion includes a first prong projecting laterally from a first side of the main body portion and a second prong projecting laterally from a second side of the main body portion (inlets 14 and 18, see Paragraph 0097 and Fig. 8A, the inlets project laterally from each side of the main body), the first and second prongs including, respectively, a first inlet port and a second inlet port (see Fig. 8A, the prongs include inlets 14/18); 
wherein the first inlet port is fluidly coupled to the first discharge port via a first internal passageway within the first prong and the main body portion (see Fig. 8A, the first inlet port 14 is fluidly coupled to the first discharge port 216 via an internal passageway of 12/32/42), and the second inlet port is fluidly coupled to the second discharge port via a second internal passageway within the first prong and the main body portion (see Fig. 8A, the second inlet port 18 is fluidly coupled to the second discharge port 216 via an internal passageway of 16/72/82); and 
wherein the fitting does not include nostril prongs (see Fig. 3 and 8A, there are no nostril prongs, only holes 216), and no portion of the fitting is configured to project from the superior surface towards the nose of the patient (see Fig. 8A, no portion of the fitting projects from the superior surface towards the nose).

    PNG
    media_image1.png
    417
    556
    media_image1.png
    Greyscale

Examiner notes that as presently claimed, the first and second inlet ports must merely be fluidly coupled to the discharge ports via internal passageways (see Claim 1). Thus, there is no requirement of how far through the main body the passageways extend, and so long as the flow introduced at the inlet ports are conveyed through an internal passageway to the discharge ports, the inlet ports are ‘fluidly coupled’ to the respective discharge ports. Applicant may wish to further define the passageways that connect the inlet ports to the discharge ports to overcome the applied reference.
Regarding claim 3, Gusky discloses the device of claim 1.
Gusky further discloses wherein, when the nasal cannula is worn by the patient, the fitting is configured to be spaced-apart from the nose of the patient (see Paragraph 0088, the positioning of the upper surface may be adjusted with respect to the nose; Furthermore, the nasal cannula can be moved down from contact with the nose, and is thus ‘configured’ to be spaced apart from the nose).
Regarding claim 9, Gusky discloses the device of claim 1.
Gusky further discloses wherein an inferior surface of the main body portion is convex when viewed from below (see Fig. 4 and 8A, the inferior surface of the main body portion is convex when viewed from below).
Regarding claim 16, Gusky discloses the device of claim 1.
Gusky further discloses wherein the fitting is integrally formed as a one-piece structure (see Paragraph 0083, the pad portion of the fitting may be integrally bonded to the base portion via mechanical connection, adhesive, welding, etc. and thus may be formed as a one-piece structure).
Regarding claim 22, Gusky discloses the device of claim 1.
Gusky further discloses wherein the fitting further includes a distal surface opposite the proximal surface (see Fig. 3-4, the surface opposite the surface of 212), the superior surface configured to extend distally from the patient from the proximal surface to the distal surface (see Fig. 3-4, the superior surface extends distally from the patient, continuing from the proximal surface to the distal surface).
Regarding claim 23, Gusky discloses the device of claim 22.
Gusky further discloses wherein the proximal surface is configured to face in a proximal direction towards the patient (see Paragraph 0087, the proximal surface abuts and faces the patient) and the distal surface faces in a distal direction opposite the proximal direction (see Fig. 3-4, the distal surface must then face away from the patient, in a direction opposite the proximal direction).
Regarding claim 24, Gusky discloses the device of claim 1.
Gusky further discloses wherein the superior surface is configured to face in a superior direction and the proximal surface is configured to face in a proximal direction towards the patient, the proximal direction normal to the superior direction (see Fig. 4, for example; The superior surface of the cannula faces in a superior direction; The proximal surfaces face toward the patient, and is in a direction orthogonal to the superior direction; also see Paragraph 0085, the bellows of the cannula provides adjustment of the angle of the superior surface, and thus over a range of motions of the superior surface, it is configured to pass a substantially normal/orthogonal orientation with respect to the proximal surface).
Regarding claim 25, Gusky discloses the device of claim 1.
Gusky further discloses wherein, when the nasal cannula is worn by the patient, the superior surface is configured to contact the nose of the patient (see Paragraph 0080, the superior surfaces of the wings contact the underside of the nose; also see Paragraph 0081).
Regarding claim 26, Gusky discloses the device of claim 1.
Gusky further discloses wherein the first and second discharge ports each include an opening that is at a superior location relative to the inferior-most portion (see Fig. 8A, the discharge ports include openings 216 which are superior to the inferior-most portion of the bridge section 221).
Regarding claim 27, Gusky discloses the device of claim 1.
Gusky further discloses wherein the first internal passageway is symmetrical with the second internal passageway about a centerline of the main body portion (see Fig. 8A, the left passageway of 12/32/42 are symmetrical with the right passageway of 16/72/82 with respect to the centerline through the main body, the line which bisects 221 and 140).
Regarding claim 28, Gusky discloses a nasal fitting, comprising: 
a main body (see annotated Fig. 3 below) including a proximal surface configured to rest against an area superior to an upper lip of a patient (side surface 212, see Paragraph 0087 and Fig. 3; the side surface abuts and presses against the user’s upper lip, philtrum, or columella), and a superior surface including a first discharge port and a second discharge port spaced apart by a bridge section (upper surface 210 includes discharge holes 216, see Fig. 3 and 8A; The holes 216 are spaced apart by a bridging connecting portion 221); 
wherein the nasal fitting is configured to be spaced-apart from a nose of the patient (see Paragraph 0088, the positioning of the upper surface may be adjusted with respect to the nose; Furthermore, the nasal cannula can be moved down from contact with the nose, and is thus ‘configured’ to be spaced apart from the nose) such that the first and second discharge ports are configured to be situated inferior to and aligned with, respectively, a first and a second nostril of the patient (see Paragraph 0080, the air holes 216 are positioned inferior to, and aligned with, the nostrils of the patient; Furthermore, adjustment of the wings relative to the nares may subsequently keep the holes aligned with and inferior to the nostrils); 
wherein the superior surface is concave when viewed from above such that the bridge section includes an inferior-most portion of the superior surface and the first and second discharge ports each include an opening that is at a superior location relative to the inferior-most portion (see Figs. 3-4, the superior surface is concave when viewed from above; also see Fig. 8A, the bridge section includes an inferior-most portion of the superior surface at 221, the first and second discharge ports include an opening of 216, which are both superior to the inferior-most portion); and 
wherein the nasal fitting does not include nostril prongs (see Fig. 3 and 8A, there are no nostril prongs, only holes 216), and no portion of the fitting is configured to project from the superior surface towards the nose of the patient (see Fig. 8A, no portion of the fitting projects from the superior surface towards the nose).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gusky (U.S Publication No. 2016/0095996 A1), as applied to claim 1, in view of Veliss (U.S Patent No. 10,166,357 B2).
Regarding claim 11, Gusky discloses the device of claim 1.
Gusky further discloses wherein a distal surface of the main body portion is substantially convex when viewed from a position in front of the main body portion (see Fig. 3-5, the distal surface opposite from 212 is substantially convex and curves outward when viewed from in front; It is noted that while the superior surface is concave, the distal surface bows outward from the upper surface).
Gusky is silent regarding wherein a proximal surface of the main body portion is substantially flat.
Veliss teaches wherein a proximal surface of tubing of a nasal interface is substantially flat (see Col. 12 lines 39-46, the tubing 42 has a D-shaped cross section and the flat surface contacts the patients face to sit flush on the patients face and creates a large surface area which results in an even load distribution, and thus is less likely to cause pressure points).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gusky to include a flat inner/proximal surface of the manifold to contact the patients face, such as that taught by Veliss, in order to enhance comfort by providing an even load distribution across the surface and create fewer pressure points (Col. 12 lines 39-46).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gusky (U.S Publication No. 2016/0095996 A1), as applied to claim 1, in view of Jaffe (U.S Publication No. 2014/0094669 A1).
Regarding claim 14, the modified device of Jaffe discloses the device of claim 1.
Gusky is silent regarding wherein a first portion of the tube is configured to fit over the first prong, and a second portion of the tube is configured to fit over the second prong.
However, Jaffe teaches an alternative connection mechanisms for forming connections between the body portion and the tubing, wherein the tubes are configured to fit over the prongs of the body portion (see Paragraph 0097-0098 and Fig. 1, instead of the inner diameters of the connecting portions 17 and 19 forming a friction fit with the outer diameter of the tubing 11 and 16, the reverse may be done wherein the connecting portions act as protrusions and the outer surface of the connecting portions form a friction fit with the inner diameter of the tubing; Thus, the tube is configured to be fit over the prong/connecting portion of the body portion).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gusky to have included fitting a portion of the first and second tubing to fit over the first and second prong, respectively, such as that taught by Jaffe, in order to provide a known alternative configuration for coupling a gas supply tubing to a nasal cannula manifold (Paragraph 0097-0098).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gusky (U.S Publication No. 2016/0095996 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1) and Deustch (U.S Patent No. 9,474,469 B2).
Regarding claim 18, Gusky discloses a system, comprising: 
a nasal cannula (Fig. 13) including a tube (hose(s) 300, see Paragraph 0093 and Fig. 3 and 8A) and a fitting connected to the tube (base portion 10, pad 200 and hose connector 180, see Fig. 3 and Paragraph 0080);
wherein the fitting is configured to rest below a nose of the patient and includes a main body (see annotated Fig. 8A above) including a proximal surface configured to rest against an area superior to an upper lip of the patient (side surface 212, see Paragraph 0087 and Fig. 3; the side surface abuts and presses against the user’s upper lip, philtrum, or columella), and a superior surface including a first discharge port and a second discharge port spaced apart by a bridge section (upper surface 210 includes discharge holes 216, see Fig. 3 and 8A; The holes 216 are spaced apart by a bridging connecting portion 221); 
wherein the first and second discharge ports are configured to be situated inferior to and aligned with, respectively, a first and a second nostril of the patient (see Paragraph 0080 and 0086, the discharge holes 216 are placed inferior below and aligned with the nostrils); 
wherein the bridge section includes an inferior-most portion of the superior surface (see Fig. 8A, the bridge section at 221 is the inferior-most portion of the superior surface) and laterally-outermost edges of the superior surface are at a superior location relative to the inferior-most portion (see Fig. 8A, the lateral-most edges of the wings of the superior surface are superior to the bridge section at 221); 
wherein the main body portion includes a first prong projecting laterally from a first side of the main body portion and a second prong projecting laterally from a second side of the main body portion (inlets 14 and 18, see Paragraph 0097 and Fig. 8A, the inlets project laterally from each side of the main body), the first and second prongs including, respectively, a first inlet port and a second inlet port (see Fig. 8A, the prongs include inlets 14/18); 
wherein the first inlet port is fluidly coupled to the first discharge port via a first internal passageway within the first prong and the main body portion (see Fig. 8A, the first inlet port 14 is fluidly coupled to the first discharge port 216 via an internal passageway of 12/32/42), and the second inlet port is fluidly coupled to the second discharge port via a second internal passageway within the first prong and the main body portion (see Fig. 8A, the second inlet port 18 is fluidly coupled to the second discharge port 216 via an internal passageway of 16/72/82); and 
wherein the fitting does not include nostril prongs (see Fig. 3 and 8A, there are no nostril prongs, only holes 216), an no portion of the fitting is configured to project from the superior surface towards the nose of the patient (see Fig. 8A, no portion of the fitting projects from the superior surface towards the nose).
Gusky also discloses an oxygen supply (Paragraph 0111 and 0077 and 0093; a CPAP device may deliver flow to the cannula, and the provided gases may include oxygen)
Gusky is silent regarding a sensor, and wherein the blower is configured to deliver oxygen to the tube when information from the sensor indicates a change in pressure corresponding to either an inhale or exhale of a patient.
Cipollone teaches a nasal cannula with a sensor (see Fig. 4 and Paragraph 0081, nasal interface and blower system may also include external sensors such as a CO2 sensor/sensing line, external breathing sensor unit/airway pressure sensing line; also see Paragraph 0085-0086), and wherein the blower is configured to deliver oxygen to the tube when information from the sensor indicates a change in pressure corresponding to either an inhale or exhale of a patient (Paragraph 0133-0135 and 0138, gas delivery is provided based on a sensed change in pressure indicating the start of the inhalation phase).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gusky to have included a pressure sensing line and to configure the blower to deliver oxygen when the sensor indicates a change in pressure, such as that taught by Cipollone, in order to determine the start of the inhalation phases for more efficient delivery of the respiratory gases (Paragraphs 0133-0135 and 0138).
Gusky is silent regarding wherein the sensor may indicate a change in pressure as low as 0.05 cm H2O.
Deutsch teaches a ventilatory system wherein a CO2 pressure sensor may indicate a change in pressure as low as 0.05 cm H2O (see Col. 22 lines 31-52, a high-sensitivity CO2 sensor may have an accuracy of about 0.01mmHg, or 0.0136 cmH2O; It is noted that such measurements taken at the nostril may have a similar accuracy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cipollone to include a pressure sensor that may indicate a change in pressure of at least 0.05 cm H2O, such as that taught by Deutsch, in order to provide a known high-accuracy sensor capable of measuring minute changes in pressure (Col. 22 lines 31-52), and to more precisely determine the start of the patients inhalation phases for gas delivery (see Cipollone Paragraphs 0133-0135 and 0138).
Regarding claim 20, Gusky discloses the device of claim 18.
Cipollone further discloses wherein the blower is configured to deliver oxygen to the tube when information from the sensor indicates a change in pressure (see Paragraphs 0133-0135 and 0138, gas delivery from the ventilator is provided based on a sensed change in pressure indicating the start of the inhalation phase).
Deutsch further teaches a ventilatory system wherein a CO2 pressure sensor may indicate a change in pressure within a range of 0.05 cm H2O and 0.3 cm H2O (see Col. 22 lines 31-52, a high-sensitivity CO2 sensor may have an accuracy of about 0.01mmHg, or 0.0136 cmH2O).
Allowable Subject Matter
Claims 10, 12, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the device of Gusky discloses the device of claim 9.
Gusky discloses where a length of the main body portion and a maximum height of the main body portion may be variable (see Paragraph 0084-0085 and 0088, the bellows allow for slight compression or expansion of the soft pad portion, and thus for a change in the maximum height of the main body; Similarly the wing portions of the upper surface are adjustable in orientation with respect to the nose, and thus may be adjustable to provide a greater/flatter length). However, Gusky is silent regarding wherein a ratio between a length of the main body portion and a maximum height of the main body portion is about 2.2:1. Furthermore, the maximum height of the main body would be measured from the base portion to the upper surface, a relatively large distance compared to the rest of the nasal cannula. There does not appear to be a definable length of the main body portion that is at least twice that of the maximum height of nasal cannula. Even accounting for maximal adjustment of the wing angle or of the bellows portion would not appear to cause a particular length of the main body portion to be at least twice the maximum height form the inferior surface to the superior surface. Similarly, there is no teaching or suggestion to make the width/distance between the wings, or any other dimension of the nasal cannula, larger such that the ratio between a length of the main body portion is specifically 2.2 times that of the maximum height of the main body portion.
Similar arguments can be made for claim 12.
Regarding claim 17, the device of Gusky discloses the device of claim 16.
Specifically, Gusky discloses wherein the base portion and the pad portion may be welded or permanently bonded together as an integrally formed one-piece structure (see Paragraph 0083). However, Gusky is silent regarding wherein the base portion and the pad portion may be formed as an integrally molded piece of plastic. The pad portion of Gusky is formed as a silicon pad (Paragraph 0080) and is flexible to allow for adjustment of the upper surface/wings, as well as to allow for compression of the pad portion via the bellows (Paragraph 0084-0085, 0088). In contrast, the base portion 10 is formed to be harder than the soft pad portion (Paragraph 0080). Thus, the device of Gusky is formed of at least two different materials, which may be bonded together to seal/form a unitary structure, but providing the nasal cannula by an integrally molded piece of plastic would require either disrupting the flexibility of the soft pad portion, and/or would require arbitrarily joining the interfaces of 60/224 together so as to be allow for integrally molding together in a single piece of plastic. Additionally, there are no references which would teach forming the device of Gusky as an integrally molded piece of plastic.
Regarding claim 21, the device of Gusky discloses the device of claim 1.
Gusky further discloses wherein the first and second internal passageways are separate, discrete passageways (see Fig. 8A, the first passageway of 12/32/42 is separate and distinct from the second passageway of 16/72/82). However, Gusky is silent regarding wherein the fluids within the first and second passageways do not intermix with one another. The fluids conveyed by the first and second passageways remain separate and unmixed with one another within the base portion 10, but are placed into the same fluid pathway through the pad portion 200. In this space, fluids from the first and second passageways will at least sometimes mix with one another before conveyance through the openings 216 to the patient’s nares. Furthermore, any teaching or suggestions to lengthen the passageways to extend through the pad would cause a disruption in the ability of the wing portions or the bellows to flex to accommodate the patient. Thus, it would not have been obvious to one having ordinary skill in the art to have modified the device of Gusky to have included extending the first and second passageways all the way through the cannula to the discharge portions, without disruption to the functionality of the cannula of Gusky, or without impermissible hindsight reasoning or arbitrary reconstruction of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785